per curiam:
El 3 de mayo de 2017, la Junta de Su-pervisión y Administración Financiera para Puerto Rico presentó una petición de quiebra a nombre del Gobierno de Puerto Rico, según lo permite el Título III del Puerto Rico Oversight, Management, Economic Stability Act (PROMESA), 48 USC sec. 2101 et seq. En lo pertinente, la sección 301(a) del Título III de PROMESA incorporó las secciones 362 y 922 del Código Federal de Quiebras que versan sobre las paralizaciones automáticas de pleitos contra el deudor y su propiedad. 48 USC sec. 2161(a).
En vista de lo anterior, el foro apelativo intermedio or-denó la paralización y el archivo administrativo de los ca-sos de referencia. Estos tratan, en su mayoría, de determi-*788naciones administrativas sobre remedios solicitados por personas que cumplen sentencias criminales. En particular, se solicita la revisión de decisiones con relación a: (1) la Junta de Libertad bajo Palabra; (2) clasificación de custo-dia; (3) solicitud de terapias; (4) evaluación de plan insti-tucional; (5) impugnación de sanciones; (6) adjudicación de bonificaciones, y (7) retención de pertenencias incautadas durante un cateo. Asimismo, uno de los casos es sobre una petición de injunction en contra del Departamento de Co-rrección y Rehabilitación, y con relación a un procedi-miento disciplinario. Así las cosas, el 18 de julio de 2017 certificamos motu proprio y consolidamos estos casos.
El objetivo principal de la paralización es liberar al deudor de presiones financieras mientras se dilucida el procedimiento de quiebra. Véase 3 Collier on Bankruptcy Sec. 362.03 esc. 6 (“The automatic stay is one of the fundamental debtor protections provided by the bankruptcy laws. It gives the debtor a breathing spell from his creditors. It stops all collection efforts, all harassment, and all foreclosure actions. It permits the debtor to attempt a repayment or reorganization plan, or simply to be relieved of the financial pressures that drove him into bankruptcy”, citando a H.R.Rep. No. 595, 95th Cong., 1st Sess. 340 (1977).(1) Por otro lado, es necesario señalar que tanto los tribunales federales como los estatales tenemos la facultad inicial de interpretar la paralización y su aplicabilidad a los casos ante nos. In Mid-City Parking, Inc., 332 B.R. 798, 803 (N.D. Ill. 2005) (“Nonbankruptcy forums in both the state and federal systems have jurisdiction to at least initially determine whether pending litigation is stayed”).(2)
*789En vista de la jurisdicción concurrente que tiene este Tribunal, y examinados los casos ante nuestra consi-deración, determinamos que a estos no les aplica la parali-zación automática de las secciones 362 y 922 del Código Federal de Quiebras, supra. Lo anterior, debido a que, entre otras cosas, estos no involucran reclamación monetaria alguna contra el Estado. Véanse: Atiles-Gabriel v. Puerto Rico, 2017 WL 2709757, 2 (D. PR 2017) (J. Gelpí), donde se rechazó una interpretación excesivamente amplia de la pa-ralización automática bajo PROMESA y se denegó su apli-cación a un procedimiento de habeas corpus (“The relief sought concerns a person’s liberty; it does not seek a right to payment, nor an equitable remedy for which monetary payment is an alternative remedy”); Vázquez Carmona v. Department of Education of Puerto Rico, 2017 WL 2352153, 1 (D. PR) (J. Gelpí), donde también se denegó la aplicación de la paralización a un procedimiento de injunction (“The relief requested is not monetary damages”).
En consecuencia, se revocan las órdenes de paralización que emitió el Tribunal de Apelaciones, se reactivan los casos y se devuelven a dicho foro para que continúe con los proce-dimientos a la brevedad posible. Los casos deberán ser aten-didos por el panel del Tribunal de Apelaciones que ordenó la paralización. Así también, se exhorta al foro apelativo inter-medio a proceder con mayor cautela en el contexto de la quie-bra gubernamental aquí envuelta y la paralización de plei-tos en virtud de PROMESA. Notifíquese inmediatamente.

Se dictará sentencia de conformidad.


 Véase, además, In re Lezzi, 504 B.R. 777, 779 (2014) (E.D. Penn.) (“The automatic stay applies to a broad range of conduct, but in its most conventional application, the automatic stay restrains pending debt collection litigation, thereby furnishing an obvious benefit to the debtor: a ‘breathing spell’ ”).


 Véanse, también: In re Lenke, 249 B.R. 1, 10 (D. Az. 2000); In re Singleton, 230 B.R. 533, 538-539 (6to Cir. 1999); M.B. Culhane y M.M. White, Bankruptcy Issues for State Trial Court Judges, 3ra ed., Virginia, American Bankruptcy Institute, 2005, pág. 23.